Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 1 of 53 PageID: 1




  Eric S. Landau (ESL-5013)
  LAW OFFICE OF ERIC S. LANDAU
  50 Fountain Plaza
  Suite 1400
  Buffalo, NY 14402
  ericslandau@gmail.com
  718-440-6723
  13478616705
  Attorney for Plaintiff
  Prime Hookah Inc.

                             UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF NEW JERSEY

  PRIME HOOKAH INC.,
   a New Jersey corporation,
                   Plaintiff

                                                           COMPLAINT FOR DAMAGES
                                                            AND INJUNCTIVE RELIEF
                                                 V.

  FCM ONLINE LLC, a New Jersey Corporation,
  MAHMUT KURT an individual,
  ABC Company and DOES 1-10,




   Plaintiff Prime Hookah Inc. (hereinafter “Prime” or “Plaintiff”), by and through its
  undersigned counsel, hereby brings this action against Defendants FCM Online LLC, a
  New Jersey Corporation, (hereinafter “FCM” and Mahmut Kurt (collectively hereinafter
  “Defendants”), and alleges as follows:
                                       INTRODUCTION
      1.   This is a civil action for (1) trademark infringement and use of a counterfeit mark

           in violation of the Lanham Act, 15 U.S.C. § 1114 and 15 U.S.C. § 1125, (2) false

           advertisement in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); (3)

           false designation of origin (4) unfair competition in violation of the Lanham Act,

           15 U.S.C. § 1125(a)(1)(A); (5) trademark infringement under New Jersey
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 2 of 53 PageID: 2




          common law; (6) unfair competition under New Jersey common law (passing

          off); (7) unfair competition under New Jersey common law (misappropriation);

          and (8) unfair competition under New Jersey common law (unprivileged imitation

          of another’s product). These claims arise from Defendants’ infringement of

          Plaintiff’s trademark in connection with Defendants’ unlawful and unauthorized

          advertisement and sale of its products on the Internet. As a result of Defendants’

          willful conduct Plaintiff seeks injunctive relief, profits, damages, attorneys’ fees

          and costs, and other relief from this Court. In support of its Complaint, Plaintiff

          alleges as follows:


                                               PARTIES



     2.   Prime is now, and at all times relevant herein was, a corporation organized under

          the laws of the State of New Jersey, with its principal place of business located in

          South Amboy, New Jersey. Plaintiff has many brands and trademarks including

          Tanya Herbal (hereinafter “ Tanya”) and Zebra Smoke (hereinafter “ Zebra”)

     3.   Plaintiff is informed and believes, and on that basis alleges, that Defendant FCM

          Online LLC is New Jersey Corporation operating at 3-08 Leonard Terrace Fair

          Lawn, New Jersey 07410.

     4.   Plaintiff is informed and believes, and on that basis alleges, that Defendant Kurt

          is the registered agent for FCM and operates the business.

     5.   The true names and capacities, whether individual, corporate, associate or

          otherwise, of defendants DOES 1 through 10, inclusive, are unknown to Plaintiff

          at this time, and Plaintiff therefore sues said defendants by such fictitious names.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 3 of 53 PageID: 3




          Plaintiff will ask leave of Court to amend this Complaint when the same shall

          have been ascertained. Plaintiff is informed and believe, and based thereon allege

          that, each DOE defendant was responsible intentionally, or in some other

          actionable manner, for the events and happenings referred to herein, which

          proximately caused injury and damage to Plaintiff, as hereinafter alleged.

     6.    Any reference to Defendants shall refer to each named defendant and all DOE

          defendants, and to each of them, unless otherwise specified.

                                                Agency

     7.   At all times herein mentioned, each Defendant was the agent, servant, joint

          venturer, partner, or employee of the other Defendants, successor corporations,

          successors in interest or entities, and in doing the actions herein alleged, were

          acting within the purpose and scope of said agency or employment at the time of

          the alleged acts. All Defendants were acting within the scope and course of that

          agency and employment and with the knowledge and implied and/or express

          consent and permission of the other Defendants.

                                    JURISDICTION AND VENUE

     8.   This Court has original jurisdiction over this action pursuant to 15 U.S.C. §§ 1117

          and 1121, and 28 U.S.C. §§ 1331 and 1338, in that this Complaint raises federal

          questions under the United States Trademark Act (Lanham Act), 15 U.S.C. §

          1051 et seq. The Court has supplemental jurisdiction over the state law claims

          pursuant to 28 U.S.C. § 1367.

     9.   The Court has personal jurisdiction over Defendants because FCM is a New

          Jersey corporation, and they conduct business in New Jersey. In addition Prime
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 4 of 53 PageID: 4




           Hookah operates in New Jersey. Therefore Defendants knew or should have

           known that their activities were directed towards New Jersey, and the effect of

           those activities would be felt in New Jersey.

     10.   The Defendants’ business activities were directed to New Jersey, and have

           therefore committed tortious acts within the State.

     11.   The Court also has personal jurisdiction over Defendants because they have

           purposefully availed themselves of the opportunity to conduct commercial

           activities in this forum. The Complaint arises out of those commercial activities.

     12.   Venue is proper in this district under 28 U.S.C. §§ 1391 (b) and (c) in that

           substantial injury occurred and continues to occur in this district, a substantial

           portion of the events that are the subject of this action took place in this district,

           and Defendants are doing business within this judicial district by advertising,

           selling and shipping.

                                     FACTUAL ALLEGATIONS

                                     Prime Hookah’s Trademark

     13.   Since 2015 Prime has advertised, offered for sale, and sold its hookah related

           charcoal products and other related products throughout the United States through

           its own website and through a network of authorized distributors, wholesalers,

           and retailers. Prime’s hookah related products, including its “Zebra Smoke”, and

           “Tanya Herbal” have been widely advertised, offered for sale and sold throughout

           the United States.

     14.   Prime has devoted and continues to devote a significant amount of time, energy,

           and resources to protecting the value of its brands, products, and reputation.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 5 of 53 PageID: 5




     15.   As part of this, Prime takes effort to control the quality and integrity of its

           products to ensure that customers receive accurate information about its

           advertised products. For instance, Prime does not authorize its products to be

           bundled for sale with products manufactured and distributed by third parties over

           whom Prime cannot exercise quality control.

     16.   To promote and protect the Zebra Smoke, Tanya brands, trademarks have been

           registered with the United States Patent and Trademark Office, Zebra Smoke

           (U.S. Trademark Registration No. 5274449) (the “Zebra Trademark”) Exhibit A,

           and Tanya Herbal (U.S. Trademark Registration No. 5701504) (the “Tanya

           Trademark”) Exhibit B.

     17.   Prime Hookah is the owner of the trademarks for Zebra and Tanya.

     18.   The registration for Zebra and Tanya’s Trademarks are valid, subsisting and in

           full force and effect.

     19.   Prime actively uses and markets both the Zebra Smoke and Tanya Trademarks in

           interstate commerce, including in the State of New Jersey.

     20.   Because of the quality and reliability of Prime Hookah’s products, consumers

           recognize the Zebra Smoke and Tanya Trademark as being associated with high-

           quality products in the hookah industry.

     21.   Because of the quality of its products and its use of the Zebra Smoke and Tanya

           name, consumers trust their names and products.

     22.   As a result of their exclusive and extensive use, both Zebra Smoke and Tanya

           names and its trademark have acquired enormous value and recognition in the

           United States and throughout the world. Zebra Smoke and Tanya trademark are
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 6 of 53 PageID: 6




           well known to the consuming public and within the trade of charcoal. The

           identifying and distinguishing exclusively and uniquely marks as the source of

           origin of the high quality hookah related products, including hookah charcoal

           products to which the marks are applied. Zebra and Tanya’s trademarks are both

           inherently distinctive and famous in the hookah industry.

     23.   Due to the superior quality of Zebra and Tanya’s products and because Zebra

           Smoke and Tanya are uniquely recognized as the source of these high quality

           products, their Trademarks have considerable value.

           Online Marketplaces and the Confusion that Unauthorized Resellers

           Cause

     24.   Consumers who purchase products through online marketplaces cannot touch,

           inspect, or interact with products before purchasing them. Instead, consumers

           must trust that the product they select over the Internet will meet the descriptions

           provided for them in their advertisements and be of the quality they expect and

           typically receive from the manufacturer.

     25.   It is unfortunately common for unauthorized sellers to mix in fake products when

           shipping products to unwitting consumers. Scott Cohn, Greed Report: Your quest

           for savings could land you in the “gray market,” CNBC, Sept. 8, 2016, Indeed,

           there is an https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-

           savings-could-land-you-in-thegray-market.html. Indeed there is an “epidemic” of

           counterfeit products being sold on the online marketplaces that diverters are

           exploiting because they know consumers trust online marketplaces and think that

           the products they are buying through the marketplaces are genuine. Spencer
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 7 of 53 PageID: 7




           Soper, Amazon Gets Real About Fakes, BLOOMBERG, Nov. 28, 2016,

           https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-

           fakes.

     26.   In its 2018 annual report to its shareholders, in fact, Amazon admitted that third-

           party sellers on its marketplace may be selling products that are “counterfeit,”

           “pirated,” “stolen,” or otherwise “materially different” from the product that was

           described to consumers. Amazon.com, Inc., Annual Report (Form 10-K), at 14

           (Jan. 31, 2019), available at

           https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-

           20181231x10k.html. Amazon acknowledged that these actions are “violating the

           proprietary rights of others.”

     27.   The interface design of many online marketplaces causes consumers to falsely

           believe that they are always purchasing from the manufacturer when they

           purchase an online marketplace, or at minimum from an authorized seller that is

           selling under the manufacturer’s oversight and with the manufacturer’s approval.

           Consumers who purchase on Amazon are particularly likely to experience this

           confusion because, on these sites, all sellers of a product are listed under a single

           product listing that states “By [name of brand]” immediately under the title of the

           product—even though many of these products are sold by unauthorized sellers

           that have no relationship with the manufacturer or brand owner.

     28.   Because unauthorized sellers on online marketplaces operate independent of the

           manufacturer, the manufacturer has no ability to exercise its quality controls over

           the products sold by unauthorized sellers or to ensure that the products are safe
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 8 of 53 PageID: 8




           and authentic. A manufacturer’s inability to exercise control over the quality of its

           products presents serious risks to the health and safety of consumers—particularly

           when, as here, some of a manufacturer’s products are absorbed into consumers’

           bodies.

     29.   For all of these reasons, a vast number of consumers purchase products on online

           marketplaces without recognizing that they purchased from an unauthorized seller

           that may not be selling the manufacturer’s genuine products.

     30.   When a customer purchases on a marketplace and receives a product that is

           counterfeit, of poor quality, or otherwise not the product that was advertised, the

           customer is likely to associate that frustration with the brand or the manufacturer

           than the seller.

     31.   Online marketplaces give disgruntled consumers a powerful and convenient

           forum to air their grievances: product reviews. Any consumer who is dissatisfied

           with a product he or she receives can post a review on the marketplace for all

           other consumers to see.

                              DEFENDANTS’ WRONGFUL ACTIVITIES

                Defendants Used Prime Trademark to Sell Defendants’ Own

                                Products on Their Amazon Storefront

     32.   Defendants operate an online storefront on Amazon called “FCM ONLINE LLC,”

           Merchant ID ATVPDKIKX0DER (the “Amazon Storefront” or the “Storefront”).

           The Amazon Storefront can be accessed via the

           https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isC
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 9 of 53 PageID: 9




           BA=&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller

           =A3GBW2X26PSZU6&sshmPath

     33.   Defendant has advertised and sold goods under Zebra Smoke and Tanya’s

           Trademarks in connection with the advertisement and sales for non Zebra Smoke

           and Tanya products.

     34.   Defendants use the Zebra Smoke and Tanya’s in their product listings to

           encourage sales of products on their storefront.

     35.   Defendants currently have at least seven product listings that advertise Zebra

           Smoke and Tanya products.

     36.   Based on Prime’s investigation, Defendants do not actually ship Zebra Smoke

           and Tanya products with any of these listings. Instead, Defendants ship other

           products then the Zebra Smoke and Tanya products that were advertised and

           listed on the invoices.

     37.   For instance, on February 28 2021 sold and shipped off their website a “ Hookah
                                         th




           Starter Pro by Zebra Smoke”. Exhibit C

     38.    None of the packages received in the orders contained Hookah Starter Pro by

           Zebra Smoke.

     39.   Prime first became aware that Defendants were falsely using the Zebra Smoke

           and Tanya’s Trademarks in its product listings around February 14 th 2021. On

           information and belief, Defendants’ misappropriation of the Zebra Smoke and

           Tanya’s Trademarks began substantially earlier.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 10 of 53 PageID: 10




      40.   Following warnings and a test sale the Plaintiff sent a letter asking for an

            immediate cease and desist, which arrived at the Defendants on March 19 th 2021.

            Exhibit D.

      41.   After several months of advertising, marketing and selling products based on the

            listings of Zebra and Tanya’s products the Plaintiff sent one final email to warn

            the Defendants to cease and desist, which they have substantially ignored. Exhibit

            E.

            Defendants Are Creating a Likelihood of Consumer Confusion By Exploiting

            the Zebra Smoke and Tanya’s Trademarks in Connection with Online Sales

            on Defendants’ Amazon Storefront

      42.   Defendants perpetrate their scheme by advertising Amazon products listings in a

            manner that falsely suggests that Defendants are the manufacturers or authorized

            sellers of Zebra and Tanya products or are otherwise affiliated with Prime.

      43.   Defendants are not authorized to sell Zebra Smoke and Tanya products or to use

            the Zebra Smoke and Tanya Trademarks on the Amazon Storefront or via any

            other means. Prime is not affiliated or authorized the Defendants in any way.

      44.   Defendants’ listings are materially misleading to consumers, who believe they

            are purchasing Zebra Smoke and Tanya products.

      45.   One such listing is for Hookah Coal Burner with 72 Pcs Coconut Charcoal for

            Hookah, Shisha, Nargila. https://www.amazon.com/Hookah-Burner-Coconut-

            Charcoal-

            Nargila/dp/B07GPW9THG/ref=sr_1_51?_encoding=UTF8&dchild=1&m=A3GB

            W2X26PSZU6&marketplaceID=ATVPDKIKX0DER&path=%2FHookah-
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 11 of 53 PageID: 11




            Burner-Coconut-Charcoal-

            Nargila%2Fdp%2FB07GPW9THG%2Fref%3Dsr_1_51%3Fdchild%3D1&qid=1

            621612239&s=merchant-items&sr=1-

            51&useRedirectOnSuccess=1&returnFromLogin=1&. It is listed on FCM

            ONLINE LLC’s Amazon Store as a Zebra Smoke product. Neither the Plaintiff

            nor their representatives have ever authorized this listing or using the Zebra

            Smoke name or product line for this listing. An image of this listing is pictured

            below:




      46.   The Defendants also have a listing for Tanya Hookah Lolly Pop Candy Tips

            Super Male Plastic Disposable Hookah Colorful Tips 10PK.

            https://www.amazon.com/Tanya-Hookah-Plastic-DIsposiable-

            Colorfull/dp/B08P63DWVQ/ref=sr_1_1?dchild=1&keywords=Tanya&m=A3GB

            W2X26PSZU6&qid=1623272383&s=merchant-items&sr=1-1. This product is

            not only listed as a Tanya brand, but it also has the Tanya brand name in the label

            of the product. Neither the Plaintiff nor their representatives have ever authorized
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 12 of 53 PageID: 12




            this listing or using the Tanya brand name or product line for this listing. An

            image of this listing is pictured below:




      47.   In addition the Defendants have a listing for Hookah Starter Pro

            https://www.amazon.com/HSP-HSP5-0-Hookah-Starter-

            Pro/dp/B00Z1R151U/ref=sr_1_58?dchild=1&m=A3GBW2X26PSZU6&marketpl

            aceID=ATVPDKIKX0DER&qid=1621612239&s=merchant-items&sr=1-58. The

            Hookah Starter Pro is known and synomous with the Zebra Smoke brand and

            logo.




      48.   The Defendants also had a listing for 100 Color Male Hookah Hose Mouth Tips,

            with Round Mouthpiece. https://www.amazon.com/Color-Hookah-Mouth-Round-
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 13 of 53 PageID: 13




            Mouthpiece/dp/B01KR7U92Y/ref=sr_1_114?dchild=1&m=A3GBW2X26PSZU6

            &marketplaceID=ATVPDKIKX0DER&qid=1621612588&s=merchant-

            items&sr=1-114. This product is known and synomous with Zebra Smoke brand

            and logo.

      49.   Similarly the Defendants posted Zebra Smoke Series: 11" 2 Hose Pumpkin

            Hookah with Cage- Complete Set. https://www.amazon.com/Zebra-Smoke-

            Pumpkin-Hookah

            Complete/dp/B00X2Y01SW/ref=sr_1_2?dchild=1&keywords=zebra%2Bsmoke

            &m=A3GBW2X26PSZU6&qid=1623377201&s=merchant-items&sr=1-2&th=1.

            This product set is known and synomous with Zebra Smoke brand and logo.




      50.   This case is about Defendants’ egregious infringement of Prime’s intellectual

            property rights, and other violations of federal law. It is egregious because

            Defendants have, without the consent of Prime, advertised, and used Prime’s

            trademarked logos and products for sales in order to generate sales on their

            storefront.

      51.   Defendants seek to mislead the public into believing that they are purchasing

            Zebra Smoke and Tanya products or that Defendants’ products are related to
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 14 of 53 PageID: 14




            Prime’s products. Defendants’ representations are intended to confuse consumers

            as to Defendants’ association with Zebra Smoke and Tanya.

      52.   Upon information and belief, through the Amazon Storefront, Defendants are

            accepting and fulfilling orders from New Jersey residents and residents of various

            other states for products whose advertisement listings misappropriate both the

            Zebra Smoke and Tanya Trademarks, and Defendants are shipping those products

            to customers located in New Jersey and various other states.

      53.   Upon information and belief, Defendants perpetrate their campaign to infringe

            Zebra Smoke and Tanya’s Trademarks and trade on the goodwill of the both of

            their brands, marks and reputation.

            Defendants’ Malfeasance In Displaying Prime’s Trademarked Products and

            Logos Was Willful and Intentional

      54.   Defendants are intentionally using the Zebra Smoke and Tanya Trademarks for

            the Defendants’ product listings to confuse consumers into buying infringing and

            counterfeit goods. Further they are profiting off of Zebra, Tanya and Prime’s

            goodwill and reputation. Defendants have continued to conduct their infringing

            sales despite numerous requests to cease and desist their conduct.

      55.   However, all the listing and several others were still listed months later, at the

            time of this complaint.

      56.   In all cases, Defendants advertised, and displayed Zebra and Tanya’s logo, and

            products on their Amazon storefront. However, Defendants did not, in fact, ship

            consumers Zebra-Tanya brands or any other products from Prime.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 15 of 53 PageID: 15




      57.   As a proximate result of Defendants’ actions, Prime has suffered, and will

            continue to suffer, irreparable harm to its goodwill, business, and to the Zebra and

            Tanya Trademark. In addition to lost sales of Zebra and Tanya products diverted

            through Defendants’ infringing listings, Prime has suffered economic harm owing

            to reputational damage caused by consumers’ association of Zebra, Tanya and

            other products of the Plaintiff with Defendants’ inferior products.

      58.   Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

            contrary to law.

      59.   Prime is entitled to injunctive relief because Defendants will otherwise continue

            to unlawfully use the Plaintiff’s Trademarks to sell Defendants’ products.

            Defendants’ ongoing illegal conduct has caused, and will continue to cause,

            irreparable harm to Prime’s goodwill, and has caused, and will continue to cause,

            Prime to lose business.

      60.   Defendants advertised, imported, distributed, transported, sold, offered for sale, or

            assisted in and/or caused the importation, distribution, transportation, and/or sale

            or offer for sale of the unauthorized sales of Zebra and Tanya products.

      61.   Defendants engaged in a deliberate effort to cause confusion and mistake among

            the consuming public as to the source, affiliation and/or sponsorship of said Zebra

            and Tanya product lines and for Defendants to gain the benefit of the enormous

            goodwill associated with the Zebra and Tanya, trademark and name. The

            aforementioned acts of Defendants are also likely to dilute, and have diluted, the

            distinctive quality of the Zebra and Tanya brand, logo and trademark.

                                      FIRST CAUSE OF ACTION
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 16 of 53 PageID: 16




                       Trademark Infringement and Use of a Counterfeit Mark

                                              15 U.S.C. § 1114

      62.   Prime repeats each and every allegation set forth in paragraphs 1 through 61

            above as if fully set forth herein.

      63.   Both Zebra Smoke and Tanya are registered with the USPTO.

      64.   Prime is the Owner for both Zebra and Tanya Trademarks.

      65.   Prime has maintained its trademarks as valid, subsisting in full force and effect.

      66.   By Prime having their trademarks it is a means that their products and services are

            distinguishable in the marketplace throughout the United States, including New

            Jersey.

      67.   Prime has expended substantial time, effort, money, and resources advertising and

            promoting its products under the Zebra Smoke and Tanya Trademarks. Products

            bearing both Trademarks are sold by Prime and its representatives exclusively

            throughout the United States, including New Jersey. Prime is widely recognized

            as the designated source of goods bearing the Zebra and Tanya Trademarks.

      68.   Defendants willfully and knowingly used, and continue to use without

            authorization from spurious designations of Prime’s trademarked logo and its

            products in commerce on the Amazon Storefront for the purpose of selling

            Defendants’ products.

      69.   Defendants’ use of the Plaintiff’s Trademarked logos and likeness in connection

            with advertising and marketing on the Defendant’s Amazon store is likely to

            cause consumer confusion, cause mistake, or deceive consumers because it

            suggests that the products offered for sale by Defendants are actual authentic
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 17 of 53 PageID: 17




            Zebra and Tanya products, or that they originate from, are sponsored by,

            authorized by, approved by, or otherwise connected with Prime.

      70.   The products sold by Defendants, in fact, are not Zebra, Tanya or any other of the

            Plaintiff’s genuine products and they are not sponsored by, approved by, or

            otherwise connected with Prime. Defendants’ bait and-switch scheme constitutes

            the sale of goods using a counterfeit mark.

      71.   Defendants’ unauthorized use of the Zebra and Tanya Trademarks has materially

            damaged the value of the Prime’s Trademarks, and caused significant damage to

            Prime’s business relations, and infringed on their Trademark.

      72.   The foregoing acts of Defendants are intended to cause, have caused, and are

            likely to continue to cause confusion or mistake, or to deceive consumers, the

            public, and the trade into believing that the Defendants, and their counterfeit

            goods are associated with Zebra, Tanya and Prime.

      73.   Defendants’ acts constitute trademark counterfeiting in violation of Section 32 of

            the Lanham Act (15 U.S.C. § 1114).

      74.   FCM was directed and controlled by the actions of Mahmut Kurt who operates

            and directs the company.

      75.   Such conduct on the part of Defendants has injured the Zebra, and Tanya names,

            brands, logos and trademarks in an amount to be determined at trial and has

            caused and threatens to cause irreparable injury to Prime for which Prime has no

            adequate remedy at law.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 18 of 53 PageID: 18




      76.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

            including irreparable injury, and damages, including lost profits, reasonable

            royalties, and other damages as set forth herein.

      77.   Prime is entitled to recover damages caused by Defendants’ infringement of the

            Zebra and Tanya’s Trademarks and to disgorge Defendants’ profits from their

            willfully infringing sales and unjust enrichment.

      78.   Pursuant to 15 U.S.C. § 1116, Prime is entitled to injunctive relief enjoining

            Defendants’ infringing conduct.

      79.   Pursuant to 15 U.S.C. § 1117(a), Prime is entitled to enhanced damages and an

            award of attorneys’ fees.

      80.   Pursuant 15 U.S.C. § 1117(b), Prime is entitled to treble damages for use of a

            counterfeit mark.

                                     SECOND CAUSE OF ACTION

                                              False Advertising

                                          15 U.S.C. § 1125(a)(1)(b)

      81.   Prime repeats each and every allegation set forth in paragraphs 1 through 80

            above as if fully set forth herein.

      82.   Both Zebra Smoke and Tanya are registered with the USPTO.

      83.   Prime is the Owner for both Zebra Smoke and Tanya.

      84.   Prime has maintained its trademarks as valid, subsisting in full force and effect.

      85.   Defendants willfully and knowingly used, and continue to use without

            authorization from spurious designations of Prime’s trademarked logo and its
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 19 of 53 PageID: 19




            products in commerce on the Amazon Storefront for the purpose of selling

            Defendants’ products.

      86.   Defendants’ unauthorized and deceptive use of the both the Zebra and Tanya

            Trademarks on their Amazon Storefront and elsewhere on the Internet is material

            and likely to influence consumers to purchase Defendants’ products, as

            consumers are likely to believe that products advertised by Defendants using

            Prime’s Trademarks are authentic products and originate from, or are sponsored

            by, authorized by, approved by, or otherwise connected with Prime.

      87.   FCM was directed and controlled by the actions of Mahmut Kurt who operates

            and directs the company.

      88.   Defendants’ unauthorized use both Zebra and Tanya Trademark in advertising

            has materially damaged the value of both Trademarks and caused significant

            damage to Prime’s business relations relating to these trademarks and to their

            company’s reputation.

      89.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

            including irreparable injury, and damages, including lost profits, reasonable

            royalties, and other damages as set forth herein.

      90.   Prime is entitled to recover damages caused by Defendants’ infringement of the

            Zebra and Tanya’s Trademarks and to disgorge Defendants’ profits from their

            willfully infringing sales and unjust enrichment.

      91.   Pursuant to 15 U.S.C. § 1116, Prime is entitled to injunctive relief enjoining

            Defendants’ infringing conduct.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 20 of 53 PageID: 20




      92.    Pursuant to 15 U.S.C. § 1117(a), Prime is entitled to enhanced damages and an

             award of attorneys’ fees.

      93.    Pursuant 15 U.S.C. § 1117(b), Prime is entitled to treble damages for use of a

             counterfeit mark.

                                         THIRD CAUSE OF ACTION

                                  (FALSE DESIGNATION OF ORIGIN)

      94.    Prime repeats each and every allegation set forth in paragraphs 1 through 93

             above as if fully set forth herein.

      95.    Both Zebra Smoke and Tanya are registered with the USPTO.

      96.    Prime is the Owner for both Zebra Smoke and Tanya.

      97.    Prime has maintained its trademarks as valid, subsisting in full force and effect.

      98.    Defendants’ use of the Zebra and Tanya, trademarks, without consent, constitutes

             the use of false or misleading designations of origin and/or the making of false or

             misleading representations of fact in violation of 15U.S.C.§l125 (a), in that,

             among other things, such use is likely to cause confusion, deception and mistake

             among the consuming public caused by Defendants bearing counterfeit and

             infringing Zebra and Tanya trademarks.

      99.    Defendants willfully and knowingly used, and continue to use without

             authorization from spurious designations of Prime’s trademarked logo and its

             products in commerce on the Amazon Storefront for the purpose of selling

             Defendants’ products.

      100.   Defendants’ unauthorized and deceptive use of the both the Zebra and Tanya

             Trademarks on their Amazon Storefront and elsewhere on the Internet is material
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 21 of 53 PageID: 21




             and likely to influence consumers to purchase Defendants’ products, as

             consumers are likely to believe that products advertised by Defendants using

             Prime’s Trademarks are authentic products and originate from, or are sponsored

             by, authorized by, approved by, or otherwise connected with Prime.

      101. FCM     was directed and controlled by the actions of Mahmut Kurt who operates

             and directs the company.

      102. Defendants’    unauthorized use both Zebra and Tanya Trademark in displaying its

             logo and products has materially damaged the value of both Trademarks and

             caused significant damage to Prime’s business relations relating to these

             trademarks and to their company’s reputation.

      103.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.

      104. Prime   is entitled to recover damages caused by Defendants’ infringement of the

             Zebra and Tanya’s Trademarks and to disgorge Defendants’ profits from their

             willfully infringing sales and unjust enrichment.

      105.   Pursuant to 15 U.S.C. § 1116, Prime is entitled to injunctive relief enjoining

             Defendants’ infringing conduct.

      106.   Pursuant to 15 U.S.C. § 1117(a), Prime is entitled to enhanced damages and an

             award of attorneys’ fees.

      107. Pursuant   15 U.S.C. § 1117(b), Prime is entitled to treble damages for use of a

             counterfeit mark.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 22 of 53 PageID: 22




                                      FOURTH CAUSE OF ACTION

                                  Unfair Competition (Passing Off)

                                              15 U.S.C. § 1125(a)

      108.   Prime repeats each and every allegation set forth in paragraphs 1 through 107

             above as if fully set forth herein.

      109.   Both Zebra Smoke and Tanya are registered with the USPTO.

      110.   Prime is the Owner for both Zebra Smoke and Tanya.

      111. Prime    has maintained its trademarks as valid, subsisting in full force and effect.

      112. As   a result of Plaintiff’s widespread use of Plaintiff’s Mark, Plaintiff’s Mark has

             achieved substantial goodwill, recognition and reputation throughout the United

             States.

      113.   Prime has expended substantial time, effort, money, and resources advertising

             and promoting its products under the Zebra Smoke and Tanya Trademark.

      114.   Products bearing both Trademarks are sold by Prime and its representatives

             exclusively throughout the United States, including New Jersey. Prime is widely

             recognized as the designated source of goods bearing the Zebra and Tanya

             Trademarks.

      115.   Defendants knowingly and willfully have used and continue to use without

             authorization from spurious designations the name, Zebra Smoke and Tanya ’s

             word(s) name, term(s), logo, products, marketing, listings on Amazons, as well as

             combinations thereof, and have made false designations of origin, false or

             misleading descriptions of fact, or false or misleading representations of fact,

             which are likely to cause confusion, or to cause mistake, or to deceive as to the
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 23 of 53 PageID: 23




             affiliation connection, or association in the relevant marketplace with Plaintiff’s

             Mark, in the State of New Jersey, and across numerous other states where

             Plaintiff and Defendants conduct business on the Amazon Storefront for the

             purpose of selling Defendants’ products.

      116.   Defendants advertise Zebra and Tanya’s name, products through Amazon listings

             images, trademark, and likeness in order to make sales of non-Zebra and Tanya.

      117. However     whenever consumers purchases of the products bearing the Zebra or

             Tanya Trademark in its product listings, Defendants would ship non-Zebra or

             Tanya.

      118.   Defendants have solicited business using the Zebra and Tanya’s name, logo,

             product line and their Amazon listings, despite its knowledge that Plaintiff owns

             and controls the lawful use of Plaintiff’s Mark.

      119. Defendants’    unauthorized and deceptive use of the Zebra and Tanya Trademark

             on their Amazon Storefront and elsewhere on the Internet is material and likely to

             cause consumer confusion, cause mistake, or deceive an appreciable number of

             ordinarily prudent purchasers to purchase Defendants’ products. To wit,

             consumers are likely to believe that products advertised by Defendants using the

             Zebra and Tanya Trademarks are Prime products and originate from, or are

             sponsored by, authorized by, approved by, or otherwise connected with Prime.

      120. These   acts by Defendants constitute unfair competition in violation of § 43(a) of

             the Lanham Act, 15 U.S.C. 1125(a).

      121. Defendants’    actions demonstrate an intentional, willful and malicious intent to

             trade on the goodwill associated with the Zebra Smoke.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 24 of 53 PageID: 24




      122.   FCM was directed and controlled by the actions of Mahmut Kurt who operates

             and directs the company.

      123.   Defendants’ unauthorized use both Zebra and Tanya Trademark in displaying its

             logo and products has materially damaged the value of both Trademarks and

             caused significant damage to Prime’s business relations relating to these

             trademarks and to their company’s reputation.

      124.    As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.

      125.   Prime is entitled to recover damages caused by Defendants’ infringement of the

             Zebra and Tanya’s Trademarks and to disgorge Defendants’ profits from their

             willfully infringing sales and unjust enrichment.

      126.   Pursuant to 15 U.S.C. § 1116, Prime is entitled to injunctive relief enjoining

             Defendants’ infringing conduct.

      127.    Pursuant to 15 U.S.C. § 1117(a), Prime is entitled to enhanced damages and an

             award of attorneys’ fees.

      128.   Pursuant 15 U.S.C. § 1117(b), Prime is entitled to treble damages for use of a

             counterfeit mark.

                                         FIFTH CAUSE OF ACTION

                TRADEMARK INFRINGEMENT UNDER NEW JERSEY COMMON

                                                    LAW

      129.   Prime repeats each and every allegation set forth in paragraphs 1 through 128

             above as if fully set forth herein.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 25 of 53 PageID: 25




      130. This   claim arises under the laws of New Jersey.

      131.   Plaintiff’s mark is distinctive by virtue of inherent distinctiveness and/or the

             acquired distinctiveness in the mark, through Plaintiff’s efforts of promoting its

             goodwill and reputation in the relevant marketplace.

      132. Defendants    advertised and used Zebra and Tanya’s name, image, trademark and

             likeness in order to make sales of fake products.

      133.   Prime has expended substantial time, effort, money, and resources advertising

             and promoting its products under the Zebra Smoke and Tanya Trademark.

      134.   Products bearing both Trademarks are exclusively sold by Prime and its

             representatives throughout the United States, including New Jersey. Prime is

             widely recognized as the designated source of goods bearing the Zebra and Tanya

             Trademarks.

      135.   Defendants willfully and knowingly used, and continue to use without

             authorization from spurious designations of Prime’s trademarked logo and its

             products in commerce on the Amazon Storefront for the purpose of selling

             Defendants’ products.

      136.   Defendants’ unauthorized and deceptive use of the both the Zebra and Tanya

             Trademarks on their Amazon Storefront and elsewhere on the Internet is material

             and likely to influence consumers to purchase Defendants’ products, as

             consumers are likely to believe that products advertised by Defendants using

             Prime’s Trademarks are authentic products and originate from, or are sponsored

             by, authorized by, approved by, or otherwise connected with Prime.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 26 of 53 PageID: 26




      137.   Defendants knowingly and willfully have used and continue to use the name, and

             images of Zebra and Tanya, which is likely to cause confusion, and has caused

             confusion, in the relevant marketplace, with Plaintiff’s Mark, in the State of New

             Jersey, and across numerous other states where Plaintiff and Defendants conduct

             business.

      138.   Defendants’ use of the Plaintiff’s Trademarked logos and likeness in connection

             with advertising and marketing on the Defendant’s Amazon store is likely to

             cause consumer confusion, cause mistake, or deceive consumers because it

             suggests that the products offered for sale by Defendants are actual authentic

             Zebra and Tanya products, or that they originate from, are sponsored by,

             authorized by, approved by, or otherwise connected with Prime.

      139.   Defendants’ actions demonstrate an intentional, willful and malicious intent to

             trade on the goodwill associated with the Zebra and Tanya’s, trademarks to the

             great and irreparable injury to Prime. This is especially true, because Defendants

             still advertised and sold the infringing product a while after being warned.

      140.   The products sold by Defendants, in fact, are not Zebra, Tanya or any other of

             Prime ’s genuine products and they are not sponsored by, approved by, or

             otherwise connected with Prime. Defendants’ bait and-switch scheme constitutes

             the sale of goods using a counterfeit mark.

      141.   Defendants’ unauthorized use of the Zebra and Tanya Trademarks in advertising

             has materially damaged the value of the Zebra, Tanya and Prime’s other

             Trademarks, caused significant damage to Prime’s business relations, and

             infringed on the Zebra and Tanya’s Trademarks.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 27 of 53 PageID: 27




      142.   Defendants’ acts constitute common law trademark infringement under New

             Jersey State Law, and have created and will continue to create a likelihood of

             confusion of the Zebra, Tanya lines. Thus will cause irreparable injury to Prime

             unless restrained by this Court. Prime has no adequate remedy at law for this

             injury.

      143.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.

      144.   The aforementioned collective acts of the Defendants constitute unfair

             competition and unfair business practices contrary to the common laws of New

             Jersey.

      145.   Prime is entitled to recover damages caused by Defendants’ infringement of the

             Zebra and Tanya Trademarks and to disgorge Defendants’ profits from their

             willfully infringing sales and unjust enrichment.

      146.   The Defendants will, if not preliminary and permanently enjoined by the Court,

             continue its acts of unfair competition as defined by the common laws of New

             Jersey, thereby deceiving the public, and causing Plaintiff immediate and

             irreparable harm, damage and injury.

      147.   In harming Prime, Defendants have acted with willful misconduct and actual

             malice. Accordingly, Prime is entitled to an award of punitive damages

                                       SIXTH CAUSE OF ACTION

                 UNFAIR COMPETITION UNDER NEW JERSEY COMMON LAW

                                               (PASSING OFF)
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 28 of 53 PageID: 28




      148. Prime    repeats each and every allegation set forth in paragraphs 1 through 147

             above as if fully set forth herein.

      149. This   claim arises under the laws of New Jersey

      150.   Plaintiff’s mark is distinctive by virtue of inherent distinctiveness and/or the

             acquired distinctiveness in the mark, through Plaintiff’s efforts of promoting its

             goodwill and reputation in the relevant marketplace.

      151.   Defendants advertised and used Zebra and Tanya’s name, image, trademark and

             likeness in order to make sales of fake products.

      152.   Prime has expended substantial time, effort, money, and resources advertising

             and promoting its products under the Zebra Smoke and Tanya Trademark.

             Products bearing both Trademarks are sold by Prime and its representatives

             exclusively throughout the United States, including New Jersey. Prime is widely

             recognized as the designated source of goods bearing the Zebra and Tanya

             Trademarks.

      153.    Defendants willfully and knowingly used, and continue to use without

             authorization from spurious designations of Prime’s trademarked logo and its

             products in commerce on the Amazon Storefront for the purpose of selling

             Defendants’ products.

      154.   Defendants’ unauthorized and deceptive use of the both the Zebra and Tanya

             Trademarks on their Amazon Storefront and elsewhere on the Internet is material

             and likely to influence consumers to purchase Defendants’ products, as

             consumers are likely to believe that products advertised by Defendants using
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 29 of 53 PageID: 29




             Prime’s Trademarks are authentic products and originate from, or are sponsored

             by, authorized by, approved by, or otherwise connected with Prime.

      155.   Defendants advertise their own products as those of the Plaintiff through Amazon

             listings that reflect Zebra and Tanya products for sale. However when consumers

             purchases of these products bearing the Zebra and Tanya Trademarks in its

             product listings, Defendants instead sent to consumers inferior products from its

             store.

      156.   Defendants’ unauthorized and deceptive use of the Zebra and Tanya Trademark

             on their Amazon Storefront and elsewhere on the Internet is material and likely to

             cause consumer confusion, cause mistake, or deceive an appreciable number of

             ordinarily prudent purchasers to purchase Defendants’ products. To wit,

             consumers are likely to believe that products advertised by Defendants using the

             Plaintiff’s Trademarks are Zebra, Tanya products and originate from, or are

             sponsored by, authorized by, approved by, or otherwise connected with Prime.

             Furthermore when they see the inferior product they may believe it is a substitute

             item that is also produced by Prime. The Defendants’ unauthorized use of the

             Zebra and Tanya Trademarks in advertising has materially damaged the value of

             the Zebra and Tanya Trademark and caused damage to Prime’s business relations.

      157. As   a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 30 of 53 PageID: 30




      158.   The aforementioned collective acts of the Defendants constitute unfair

             competition and unfair business practices contrary to the common laws of New

             Jersey.

      159.   Prime is entitled to recover damages caused by Defendants’ infringement of the

             Zebra and Tanya Trademarks and to disgorge Defendants’ profits from their

             willfully infringing sales and unjust enrichment.

      160.   The Defendants will, if not preliminary and permanently enjoined by the Court,

             continue its acts of unfair competition as defined by the common laws of New

             Jersey, thereby deceiving the public, and causing Plaintiff immediate and

             irreparable harm, damage and injury.

      161.   In harming Prime, Defendants have acted with willful misconduct and actual

             malice. Accordingly, Prime is entitled to an award of punitive damages.

                                      SEVENTH CAUSE OF ACTION

                 UNFAIR COMPETITION UNDER NEW JERSEY COMMON LAW

                                                   (Misappropriation)

      162.   Prime repeats each and every allegation set forth in paragraphs 1 through 161

             above as if fully set forth herein.

      163.   This claim arises under the laws of New Jersey

      164.   Plaintiff’s mark is distinctive by virtue of inherent distinctiveness and/or the

             acquired distinctiveness in the mark, through Plaintiff’s efforts of promoting its

             goodwill and reputation in the relevant marketplace.

      165.   Defendants advertised and used Zebra and Tanya’s name, image, trademark and

             likeness in order to make sales of fake products.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 31 of 53 PageID: 31




      166.   Prime has expended substantial time, effort, money, and resources advertising

             and promoting its products under the Zebra Smoke and Tanya Trademark.

             Products bearing both Trademarks are sold by Prime and its representatives

             exclusively throughout the United States, including New Jersey. Prime is widely

             recognized as the designated source of goods bearing the Zebra and Tanya

             Trademarks.

      167.    Defendants willfully and knowingly used, and continue to use without

             authorization from spurious designations of Prime’s trademarked logo and its

             products in commerce on the Amazon Storefront for the purpose of selling

             Defendants’ products.

      168.   Defendants’ unauthorized and deceptive use of the both the Zebra and Tanya

             Trademarks on their Amazon Storefront and elsewhere on the Internet is material

             and likely to influence consumers to purchase Defendants’ products, as

             consumers are likely to believe that products advertised by Defendants using

             Prime’s Trademarks are authentic products and originate from, or are sponsored

             by, authorized by, approved by, or otherwise connected with Prime.

      169.   Defendants advertise their own products as those of the Plaintiff through Amazon

             listings that reflect Zebra and Tanya products for sale. However when consumers

             purchases of these products bearing the Zebra and Tanya Trademarks in its

             product listings, Defendants instead sent to consumers inferior products from its

             store.

      170.    Defendants’ unauthorized and deceptive use of the Zebra and Tanya Trademark

             on their Amazon Storefront and elsewhere on the Internet is material and likely to
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 32 of 53 PageID: 32




             cause consumer confusion, cause mistake, or deceive an appreciable number of

             ordinarily prudent purchasers to purchase Defendants’ products. To wit,

             consumers are likely to believe that products advertised by Defendants using the

             Plaintiff’s Trademarks are Zebra, Tanya products and originate from, or are

             sponsored by, authorized by, approved by, or otherwise connected with Prime.

             Furthermore when they see the inferior product they may believe it is a substitute

             item that is also produced by Prime. The Defendants’ unauthorized use of the

             Zebra and Tanya Trademarks in advertising has materially damaged the value of

             the Zebra and Tanya Trademark and caused damage to Prime’s business relations.

      171.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.

      172.   The aforementioned collective acts of the Defendants constitute unfair

             competition and unfair business practices contrary to the common laws of New

             Jersey.

      173.   Prime is entitled to recover damages caused by Defendants’ infringement of the

             Zebra and Tanya Trademarks and to disgorge Defendants’ profits from their

             willfully infringing sales and unjust enrichment.

      174.   The Defendants will, if not preliminary and permanently enjoined by the Court,

             continue its acts of unfair competition as defined by the common laws of New

             Jersey, thereby deceiving the public, and causing Plaintiff immediate and

             irreparable harm, damage and injury.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 33 of 53 PageID: 33




      175.   In harming Prime, Defendants have acted with willful misconduct and actual

             malice. Accordingly, Prime is entitled to an award of punitive damages.

                             EIGHTH CAUSE OF ACTION
                 UNFAIR COMPETITION UNDER NEW JERSEY COMMON LAW
                                  (Unprivileged Imitation Of Another’s Product)

      176.   Prime repeats each and every allegation set forth in paragraphs 1 through 175

             above as if fully set forth herein.

      177.   This claim arises under the laws of New Jersey

      178.   Plaintiff’s mark is distinctive by virtue of inherent distinctiveness and/or the

             acquired distinctiveness in the mark, through Plaintiff’s efforts of promoting its

             goodwill and reputation in the relevant marketplace.

      179.   Defendants advertised and copied for use Zebra and Tanya’s name, image,

             trademark and likeness in order to make sales of fake products.

      180. Prime    has expended substantial time, effort, money, and resources advertising and

             promoting its products under the Zebra Smoke and Tanya Trademark. Products

             bearing both Trademarks are sold by Prime and its representatives exclusively

             throughout the United States, including New Jersey. Prime is widely recognized

             as the designated source of goods bearing the Zebra and Tanya Trademarks.

      181.    Defendants willfully and knowingly used, and continue to use without

             authorization from spurious designations of Prime’s trademarked logo and its

             products in commerce on the Amazon Storefront for the purpose of selling

             Defendants’ products.

      182.   Defendants’ unauthorized and deceptive use of copying both the Zebra and

             Tanya Trademarks on their Amazon Storefront and elsewhere on the Internet is

             material and likely to influence consumers to purchase Defendants’ products, as
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 34 of 53 PageID: 34




             consumers are likely to believe that products advertised by Defendants using

             Prime’s Trademarks are authentic products and originate from, or are sponsored

             by, authorized by, approved by, or otherwise connected with Prime.

      183.   Defendants advertise their own products as those of the Plaintiff through Amazon

             listings that reflect Zebra and Tanya products for sale. However when consumers

             purchases of these products bearing the Zebra and Tanya Trademarks in its

             product listings, Defendants instead sent to consumers inferior products from its

             store.

      184.   Defendants’ unauthorized and deceptive use of the Zebra and Tanya Trademark

             on their Amazon Storefront and elsewhere on the Internet is material and likely to

             cause consumer confusion, cause mistake, or deceive an appreciable number of

             ordinarily prudent purchasers to purchase Defendants’ products. To wit,

             consumers are likely to believe that products advertised by Defendants using the

             Plaintiff’s Trademarks are Zebra, Tanya products and originate from, or are

             sponsored by, authorized by, approved by, or otherwise connected with Prime.

             Furthermore when they see the inferior product they may believe it is a substitute

             item that is also produced by Prime. The Defendants’ unauthorized use of the

             Zebra and Tanya Trademarks in advertising has materially damaged the value of

             the Zebra and Tanya Trademark and caused damage to Prime’s business relations.

      185.   As a result of the Defendants’ collective actions, Plaintiff has suffered injury,

             including irreparable injury, and damages, including lost profits, reasonable

             royalties, and other damages as set forth herein.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 35 of 53 PageID: 35




       186.   The aforementioned collective acts of the Defendants constitute unfair

              competition and unfair business practices contrary to the common laws of New

              Jersey.

       187.   Prime is entitled to recover damages caused by Defendants’ infringement of the

              Zebra and Tanya Trademarks and to disgorge Defendants’ profits from their

              willfully infringing sales and unjust enrichment.

       188.   The Defendants will, if not preliminary and permanently enjoined by the Court,

              continue its acts of unfair competition as defined by the common laws of New

              Jersey, thereby deceiving the public, and causing Plaintiff immediate and

              irreparable harm, damage and injury.

       189.   In harming Prime, Defendants have acted with willful misconduct and actual

              malice. Accordingly, Prime is entitled to an award of punitive damages.

                                            CONDITIONS PRECEDENT

       190.   All conditions precedent to Prime’s claims for relief, if any, has occurred or has

              been performed.

                                   REQUEST FOR ATTORNEYS’ FEES
   190. Prime    is entitled to recover its attorneys’ fees and costs for this action, pursuant to
   the federal and state law identified herein, and Prime hereby seek such recovery from
   Defendants of all its reasonable and necessary attorneys’ fees and costs for prosecuting
   this action and obtaining the relief requested herein.



                                       PRAYER FOR RELIEF

   WHEREFORE, Prime demands judgment as follows:

   A. Judgment in favor of Prime and against Defendants in an amount to be determined

   at trial including, but not limited to
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 36 of 53 PageID: 36




       i)       Awarding Prime, at its election, statutory damages in the amount of

                $2,000,000.00 per mark for each type of good in connection with which

                Defendants used counterfeit images of Zebra and Tanya.

       ii)      Actual damages sustained as a result of Defendants’ wrongful actions;

       iii)     Defendants’ profits made as a result of Defendants’ wrongful actions;

       iv)      Exemplary and/or treble damages;

       v)       Restitution, including disgorgement of profits, punitive damages
       vi)      Awarding Prime its costs and reasonable attorneys’ and investigatory fees

                and expenses

       vii)     An award of prejudgment and post-judgment interest and costs of suit; as

                permitted by law

   B. Permanently enjoining and restraining Defendants, their respective subsidiaries,

   affiliates, divisions, officers, directors, principals, servants, employees, successors and

   assigns, and all those in active concert or participation with them:

   i. Enjoining the Defendants from advertising, marketing, selling or in any other way

   using Zebra and Tanya, or any of the Plaintiff’s trademarks’ names, logos or trademarks

   without the consent of Prime.

   ii. Enjoining the Defendants from using any of the Zebra and Tanya Trademarks in

   any manner, including advertising on the Internet including on the Amazon

   Storefront

   iii Enjoining the Defendants from importing, exporting, manufacturing,

   producing, distributing, circulating, selling, offering to sell, advertising,

   promoting, or displaying any and all Zebra and Tanya’s products as well as any products

   bearing any of Prime’s Trademark,
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 37 of 53 PageID: 37




   iv) Enjoining the Defendants from disposing of, destroying, altering,

   moving, removing, concealing, or tampering with any records related to any

   products sold by them which contain the Zebra, Tanya or any other of Prime’s

   Trademarks, including: invoices, correspondence with vendors and distributors, bank

   records, account books, financial statements, purchase contracts, sales receipts, and

   any other records that would reflect the source of the products that

   Defendants have sold bearing these trademarks,

   v) Requiring the Defendants to take all action to remove from the

   Enjoined Parties’ websites any reference to any Zebra and Tanya products,

   trademarks, or any other trademarks belonging to Prime.

   vi) Requiring the Defendants to take all action, including but not limited

   to, requesting removal from the Internet search engines (such as Google,

   Yahoo!, and Bing), to remove from the Internet any instance of the Zebra and Tanya

   Trademarks which associate Zebra and Tanya products or the Zebra, Tanya Trademarks

   from the enjoined Defendants, or the enjoined website.

   vii) Requiring the Defendants to take all action to remove the Zebra and Tanya

   Trademarks from the Internet, including from the Amazon Storefront;

   C. Directing that this Court retain jurisdiction of this action for the purpose of enabling

   Plaintiff to apply to the Court at any time for such further orders and interpretation or

   execution of any order entered in this action for the modification of any such order, for

   the enforcement or compliance therewith and for the punishment of any violations

   thereof.

   D. Awarding Prime such other and further relief as the Court may deem just and proper
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 38 of 53 PageID: 38




                     Respectfully Submitted

   July 19th 2021                                              \s\ Eric S. Landau
                                                                  Eric S. Landau
                                              LAW OFFICE OF ERIC S. LANDAU
                                                               50 Fountain Plaza
                                                                      Suite 1400
                                                             Buffalo, NY 14202
                                                        ericslandau@gmail.com
                                                                   718-440-6723
                                                                   13478616705
                                                            Attorney for Plaintiff
                                                              Prime Hookah Inc.
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 39 of 53 PageID: 39




                        EXHIBIT A
          Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 40 of 53 PageID: 40
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Jul 19 03:17:22 EDT 2021




 Logout    Please logout when you are done to release system resources allocated for you.

 Start List At:                Jump to record:
                          OR                               Record 1 out of 3

                                              ( Use the "Back" button of the Internet Browser to return to
TESS)




Word Mark ZEBRA SMOKE
Goods and IC 034. US 002 008 009 017. G & S: Electric cigarettes; Electronic hookahs; Hookah parts, namely, hoses, bowls,
Services     mouthpieces, bases; Hookah tobacco; Hookahs; Smokers' articles, namely, hookah charcoal; Tobacco water pipes.
             FIRST USE: 20150101. FIRST USE IN COMMERCE: 20150101
Mark
Drawing      (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
Code
Serial
             87141874
Number
Filing Date August 17, 2016
Current
             1A
Basis
Original
             1A
Filing Basis
Published
for          June 13, 2017
Opposition
Registration
             5274449
Number
Registration
             August 29, 2017
Date
Owner        (REGISTRANT) Jajati, Dani INDIVIDUAL UNITED STATES 460 Broadway Bayonne NEW JERSEY 07002

             (LAST LISTED OWNER) PRIME HOOKAH CORPORATION NEW JERSEY 460 BROADWAY BAYONNE NEW
             JERSEY 07002
Assignment
           ASSIGNMENT RECORDED
Recorded
Disclaimer NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "SMOKE" APART FROM THE MARK AS SHOWN
       Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 41 of 53 PageID: 41
Description   Color is not claimed as a feature of the mark.
of Mark
Type of
              TRADEMARK
Mark
Register      PRINCIPAL
Live/Dead
              LIVE
Indicator




                                    |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 42 of 53 PageID: 42




                     EXHIBIT B
          Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 43 of 53 PageID: 43
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Jul 19 03:17:22 EDT 2021



 Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to return to
TESS)




Word Mark TANYA HERBAL HOOKAH MOLASSES
Goods and IC 034. US 002 008 009 017. G & S: Hookah parts, namely, hoses, bowls, mouthpieces, and bases; Hookah
Services     tobacco; Hookahs; Smoking pipes; Tobacco water pipes. FIRST USE: 20180310. FIRST USE IN COMMERCE:
             20180310
Mark
Drawing      (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design
             10.01.05 - Water pipes (hookahs) [smokers' materials]
Search
             26.01.21 - Circles that are totally or partially shaded.
Code
Serial
             87953346
Number
Filing Date June 7, 2018
Current
             1A
Basis
Original
             1A
Filing Basis
Published
for          January 1, 2019
Opposition
Registration
             5701504
Number
Registration
             March 19, 2019
Date
Owner        (REGISTRANT) Prime Hookah Inc CORPORATION NEW JERSEY 460 BROADWAY BAYONNE NEW JERSEY
             07002
Disclaimer NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "HERBAL HOOKAH MOLASSES" APART FROM THE
             MARK AS SHOWN
Description Color is not claimed as a feature of the mark. The mark consists of a circle that is divided in a shadow shape of a
of Mark      hookah pipe followed by an upper-case "T" hovering over the circle followed by "anya" to completely spell out the
             term "TANYA". Underneath the word "TANYA" are the words "Heral Hooka Molasses".
       Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 44 of 53 PageID: 44
Type of     TRADEMARK
Mark
Register    PRINCIPAL
Live/Dead
            LIVE
Indicator




                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 45 of 53 PageID: 45




                     EXHIBIT C
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 46 of 53 PageID: 46
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 47 of 53 PageID: 47
Amazon.com - Order 113-8268169-2635427                                                                    https://www.amazon.com/gp/css/summary/print.html/ref=ppx_od_dt_b_invoice?ie=UTF8&ord...
                                           Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 48 of 53 PageID: 48


                                                              Final Details for Order #113-8268169-2635427
                                                                                   Print this page for your records.

                Order Placed: February 28, 2021
                Amazon.com order number: 113-8268169-2635427
                Order Total: $16.73


                                                                             Shipped on February 28, 2021


                Items Ordered                                                                                                                                                                Price
                1 of: Hookah Starter Pro                                                                                                                                                    $15.69
                Sold by: FCM ONLINE LLC (seller profile)

                Condition: New



                Shipping Address:
                Amazon Sller
                15 library ct
                Bayonne, NJ 07002
                United States

                Shipping Speed:
                Standard Shipping


                                                                                     Payment information
                Payment Method:                                                                                                                                          Item(s) Subtotal: $15.69
                Visa | Last digits: 0155                                                                                                                             Shipping & Handling: $0.00
                                                                                                                                                                                              -----
                Billing address                                                                                                                                           Total before tax: $15.69
                MIKE
                                                                                                                                                             Estimated tax to be collected: $1.04
                11 Library Ct
                                                                                                                                                                                              -----
                bayonne, NJ 07002
                                                                                                                                                                             Grand Total:$16.73
                United States

                Credit Card transactions                                                                                                            Visa ending in 0155: February 28, 2021: $16.73

                                                                 To view the status of your order, return to Order Summary.


                                                               Conditions of Use | Privacy Notice © 1996-2021, Amazon.com, Inc. or its affiliates




1 of 1                                                                                                                                                                                            3/7/2021, 11:56 AM
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 49 of 53 PageID: 49




                   EXHIBIT D
     Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 50 of 53 PageID: 50


USPS Tracking
                             ®                                                            FAQs     




                                 Track Another Package        +




                                                                                        Remove     
Tracking Number: 9402136895232722336232

Your item was delivered to an individual at the address at 2:56 pm on March 19, 2021 in FAIR
LAWN, NJ 07410. The item was signed for by O ALBANO.

USPS Tracking Plus™ Available    




                                                                                                   Feedback
 Delivered, Left with Individual
March 19, 2021 at 2:56 pm
FAIR LAWN, NJ 07410


Get Updates    




                                                                                               
  Text & Email Updates


                                                                                               
  Proof of Delivery


                                                                                               
  Tracking History


                                                                                               
  USPS Tracking Plus™


                                                                                               
  Product Information



                                           See Less   
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 51 of 53 PageID: 51




                        EXHIBIT E
Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 52 of 53 PageID: 52
      Case 2:21-cv-13915-WJM-LDW Document 1 Filed 07/20/21 Page 53 of 53 PageID: 53


                                                                                  Eric Landau <ericslandau@gmail.com>



Fwd: Inquiry from Amazon customer Fred
1 message

amazon seller <bestpricehookah@gmail.com>                                                       Tue, Jul 6, 2021 at 7:29 PM
To: Erick Attorney <ericslandau@gmail.com>



 Feel free to reach us at any time


 Begin forwarded message:


        From: FCM ONLINE LLC - Amazon Marketplace <8tbbqx1qm6cv2gb@marketplace.amazon.com>
        Date: July 2, 2021 at 1:50:08 PM EDT
        To: bestpricehookah@gmail.com
        Subject: Inquiry from Amazon customer Fred
        Reply-To: FCM ONLINE LLC - Amazon Marketplace <8tbbqx1qm6cv2gb@marketplace.amazon.com>




                       You have received a message from the Amazon Seller - FCM ONLINE LLC

                                               Order ID: 113-8723150-0748267

             Count         Product Name and ASIN

                           100 Color Male Hookah Hose Mouth Tips, with Round Mouthpiece
                1
                           ASIN: B01KR7U92Y


            Hello, I will delete whatever number you send.

            than you


            Did this solve your problem?

                     Yes                  No                                       Report questionable activity




              Copyright 2021 Amazon, Inc, or its affiliates. All rights reserved. Amazon.com, 410 Terry Avenue
                                             North, Seattle, WA 98109-5210
